Citation Nr: 0320636	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-05 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to monetary benefits for the veteran's child 
suffering from spina bifida.



REPRESENTATION

Appellant represented by:	Sheila Winsett, Agent



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to January 1972, 
part of which was served in the Republic of Vietnam.  The 
claimant is the veteran's child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The claimant is the veteran's child and was born more 
than a year following the veteran's return from the Republic 
of Vietnam.  

3.  It is not shown that the claimant has spina bifida other 
than spina bifida occulta.  


CONCLUSION OF LAW

The criteria for entitlement to monetary benefits for the 
veteran's child suffering from spina bifida are not met.  
38 U.S.C.A. §§ 1802, 1805, 1821, 5107 (West 2002); 38 C.F.R. 
§ 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claims and inform him/her 
whether he/she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 2001 rating decision and June 2001 statement of the case, 
the claimant and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured private medical records.  
Although the RO and the Board, in February 2003, attempted to 
secure additional medical evidence, the claimant, through his 
agent, has repeatedly refused to cooperate with VA, 
contending that the evidence that is already of record in 
this case is sufficient to permit allowance of the claim.  
While the Board believes that such additional evidence would 
be helpful in rendering a proper determination in this case, 
further attempts to obtain such evidence would clearly be 
fruitless.  

Analysis

The Secretary shall pay a monthly allowance under this 
section to any child of a Vietnam veteran for any disability 
resulting from spina bifida suffered by such child, except 
spina bifida occulta.  38 U.S.C.A. §§ 1802, 1805.  

The term "child" means an individual, regardless of age or 
marital status, who is the natural child of a Vietnam veteran 
and was conceived after the date on which that veteran first 
entered the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1821.  

The record shows that the claimant is the child of the 
veteran and was born in August 1972, almost 2 years after the 
veteran returned from service in the Republic of Vietnam 
during the Vietnam Era.  

The evidence in this case consists primarily of two letters.  
The first letter, dated in September 1999, is from a 
neurobehavioral toxicologist.  That letter is addressed to 
the veteran's spouse, who is the claimant's mother and agent, 
and consists of an opinion regarding the relationship between 
the veteran's exposure to Agent Orange and his death.  The 
letter includes a notation, stating, "Your son has spina 
bifida, a disorder, of which there is suggestive evidence 
that it is related with Agent Orange-caused toxicity."  The 
author did not state whether or not he had examined the 
claimant.  Nor did he indicate that he had reviewed the 
claims file or other of the claimant's medical records.  He 
did not otherwise provide any rationale for the statement.  

The second letter, dated in June 2000, is completely 
typewritten, including the "letterhead," and purports to be 
from the claimant's treating physician.  The letter is 
addressed "To Whom It May Concern" and states 

[The claimant] is a patient of mine and 
after review of his records, I find he 
was diagnosed with spina bifida not 
attributable to spina bifida occulta.  He 
was diagnosed with mild spina bifida 
phase I.  It is my opinion his back 
deformation was not attributable to spina 
bifida occulta.  

As noted above, although both the RO and the Board requested 
that the claimant assist in obtaining additional medical 
records, including copies of treatment records from the 
claimant's treating physician, he has refused to assist VA in 
obtaining those records.  The Board would point out that the 
duty to assist is not a one-way street.  If a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Pertinent regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(a).  

For original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record 38 C.F.R. 
§ 3.655(b).

In reviewing the evidence of record, the Board believes that 
the letter purporting to be from the claimant's treating 
physician is suspect, considering the typewritten nature of 
the entire letter and the claimant's quite vociferous refusal 
to assist VA in obtaining additional evidence. Further, the 
toxicologist's letter provides no basis whatsoever for the 
author's conclusion. Because the only available medical 
evidence does not competently establish that the appellant 
does have spina bifida other than spina bifida occulta, the 
Board concludes that entitlement to monetary benefits for the 
veteran's child suffering from spina bifida is not in order. 
The Board finds that the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  The Board adds that submission of the information 
requested by the Board in February 2003 may serve to reopen 
the appellant's claim and thus permit another decision on the 
merits of the case. 


ORDER

Entitlement to payment of monetary benefits for the veteran's 
child suffering from spina bifida is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

